- -----   --   THE   ATTORNEY     GENERAL   OF TEXAS
                                     AUSTIN




     Honorable J. P.
-2   Countjr Attorney
     Brszoria     County
     Angloton,     Texas
     Dear 8ir:



                                                         ehrubr to the sohobl




                                              II Independent gohool Dlr-




                 *In my opinion, I do not beliste that the truster
          was guilty ot violating any criminal statute of this
          state.    The 0x07 statute that I can ilnd on the point
          la Article 313, cf the 1925 Revised Statutes, which,
          as ycu !rmw, covers th4 orficsr   0r any county or any
          oity or town. I reoo~:llz4   that lohool trusteee have
          been held to bs county offloerr. 37 Tax. Jut., 736.W
Honorable J. P. Bryan, Page 2


          In Opinion No. O-1589 this Department held:
          V4 concludi that the sole of Gasoline by a por-
     son to an lndependsnt school district, such person be-
     ing a trust44 of said echo01 district, to be used In a
     school bus Is not In violation of Article 373, Penal
     Cede, notwithstanding that the contract Is void as
     against public policy. 74 may SPY further w4 havs been
     unable to find any article In the Penal Cod4 which
     would make this act a crime.-
-*
          This opinion controls the questIon which you have asksd
&d It Is accordingly ansvidredIn the ne&ative. Ye ar4 enclosing
herswith a copy of this opinion for your information.
          Assuming the facts to be as you hcve stated, namely,
that the sale of shrubs to the Alvin Independent school Dls-
trlct was in truth and In fact a sale to the district by a trustee
c: the dlstrlct, *:,epoint out that. the oontract of ~14 Is void
as decided in analogous sltuaticns in our Opinion No. 0-15e9,
as well as In cur Opinions Nos. O&78, O-1142, and o-1014, obples
of each of which are encloeed herewith for your information.
                                           Yours very truly




%CS:BBB